Taylor, C. J.
delivered the opinion of the Court.
It seems to be well settled, that either an actual or a constructive possession will entitle a person to bring trespass. Where he has the right of present possession, though the actual possession may not be in him, it is sufficient ; and although the actual possession be in another, under such circumstances as enable the owner to determine it when he please, by retaking the property, yet he is not precluded from bringing this action. The father of the plaintiff had the possession, as the depository of the plaintiff, but there was also an implied possession in the latter, as there is in an owner who employs a carrier. In the case of Ward v. Macauley 4 Term. Rep. 489, the owner had parted with the right of possession to the furniture, during the continuance of the lease, and therefore he could not maintain trespass. Lord Kenyon there thought he might bring trover, in respect of the right being in him ; but he afterwards retracted that opinion, and on Gordon v. Harper, 7 Term. Rep. 9, it was held, that in such a case, even trover would not lie. In this *524case, the plaintiff allowed his father to use the horse, until he thought proper to take him, and whether the horse was taken from the father or from Boston, makes no difference, since a sufficient possession remained in the plaintiff, for the protection of his property.
Judgment for the plaintiff.